Case: 19-20139   Document: 00515104008     Page: 1   Date Filed: 09/04/2019




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                            United States Court of Appeals

                                No. 19-20139
                                                                     Fifth Circuit

                                                                   FILED
                              Summary Calendar             September 4, 2019
                                                              Lyle W. Cayce
CONN APPLIANCES, INCORPORATED,                                     Clerk


             Plaintiff - Appellant

v.

JOHNNIE F. WILLIAMS, JR.,

             Defendant - Appellee



                Appeal from the United States District Court
                     for the Southern District of Texas


Before KING, SOUTHWICK, and ENGELHARDT, Circuit Judges.
PER CURIAM:
      Conn Appliances, Inc., appeals the district court’s dismissal of this suit
for lack of personal jurisdiction. For the following reasons, we AFFIRM.
                                       I.
      This case arises out of Conn Appliances, Inc.’s (“Conn”), attempts to
compel Johnnie F. Williams, Jr., to comply with the terms of the parties’ retail
installment contract. Williams is a resident of Tennessee, and he entered into
the contract with Conn, a Texas corporation, at Conn’s Tennessee store. When
Williams began to miss payments, Conn called him about his delinquent
account from one of its call centers. Although Williams had originally
    Case: 19-20139    Document: 00515104008     Page: 2   Date Filed: 09/04/2019



                                 No. 19-20139
consented to receiving phone calls from Conn, he later withdrew that consent.
Despite the withdrawal of his consent, Conn continued to call Williams.
      Williams sued Conn in the U.S. District Court for the Western District
of Tennessee (the “Tennessee case”), alleging that Conn violated the Telephone
Consumer Protection Act (“TCPA”). He later voluntarily dismissed the case
after realizing that the parties’ retail installment contract included an
arbitration agreement. Because the parties’ arbitration agreement provided
that the arbitration hearing “will take place near [the buyer’s] residence,” the
arbitration took place in Tennessee. The arbitrator entered an award in favor
of Williams on September 4, 2018.
      The parties’ arbitration agreement provides that “[j]udgment on the
award may be entered in any court with jurisdiction.” On the day the arbitrator
entered his award, Conn and Williams both took judicial action. Conn brought
suit in the U.S. District Court for the Southern District of Texas (the “Texas
case”), asking the court to vacate the award. Meanwhile, Williams filed a
motion in the Tennessee case seeking to enforce the award.
      Williams then moved to dismiss the Texas case for lack of personal
jurisdiction. He argued that Conn had not properly served him and he was not
subject to personal jurisdiction in Texas because he was not within reach of the
state’s long-arm statute and did not have sufficient contacts within the state
to give rise to jurisdiction. After a hearing, the U.S. District Court for the
Southern District of Texas dismissed the Texas case for lack of personal
jurisdiction. Conn challenges this dismissal on appeal.
                                       II.
      We review de novo a district court’s decision to grant a motion to dismiss
for lack of personal jurisdiction. Halliburton Energy Servs., Inc. v. Ironshore
Specialty Ins. Co., 921 F.3d 522, 539 (5th Cir. 2019). Because the district court
did not hold an evidentiary hearing, Conn bears the burden of establishing only
                                       2
    Case: 19-20139     Document: 00515104008      Page: 3   Date Filed: 09/04/2019



                                  No. 19-20139
a prima facie case of personal jurisdiction. Id. We “accept as true the
uncontroverted allegations in the complaint and resolve in favor of [Conn] any
factual conflicts.” Id. (quoting Latshaw v. Johnston, 167 F.3d 208, 211 (5th Cir.
1999)).
      Generally, a federal court may assert personal jurisdiction if the state
long-arm statute permits jurisdiction and the exercise of such jurisdiction
would not violate due process. Id. “Because the Texas long-arm statute extends
to the limits of federal due process, the two-step inquiry reduces to only the
federal due process analysis.” Id. Thus, to establish a prima facie case of
personal jurisdiction, Conn must show that Williams had “minimum contacts”
with Texas—meaning that he “purposely availed himself of [Texas’s] benefits
and protections”—and that exercising jurisdiction will not “offend traditional
notions of fair play and substantial justice.” Id. (quoting Walk Haydel &
Assocs., Inc. v. Coastal Power Prod. Co., 517 F.3d 235, 243 (5th Cir. 2008)).
      Minimum contacts can give rise to either specific or general personal
jurisdiction; only specific jurisdiction is at issue here. “Specific jurisdiction
applies when a non-resident defendant ‘has purposefully directed [his]
activities at the forum state and the litigation results from alleged injuries that
arise out of or relate to those activities.’” Id. at 539-40 (quoting Panda
Brandywine Corp. v. Potomac Elec. Power Co., 253 F.3d 865, 868 (5th Cir.
2001)).
      We agree with the district court that Conn has failed to establish a prima
facie case that the district court had personal jurisdiction over Williams, and
we therefore affirm the district court’s dismissal of this action. Williams
entered into the retail installment contract with Conn at its Tennessee store.
The contract provided that it would be governed by Tennessee and federal law,
and the arbitration clause would be governed by the Federal Arbitration Act.
The arbitration was held in Tennessee. Other than the fact that Williams
                                        3
     Case: 19-20139       Document: 00515104008         Page: 4     Date Filed: 09/04/2019



                                       No. 19-20139
entered into a contract with a Texas entity, there is no evidence in the record
that Williams engaged with the Texas forum. Cf. id. at 544 (explaining that
contract with out-of-state party, on its own, cannot establish minimum
contacts with other party’s forum). Nor has Conn pointed to any evidence that
Williams “purposely availed himself” of the Texas forum. Because Conn has
failed to meet its prima facie burden, the district court properly dismissed the
suit for lack of personal jurisdiction over Williams. See Sangha v. Navig8
ShipMgmt. Private Ltd., 882 F.3d 96, 103 (5th Cir. 2018) (“[A] defendant does
not have minimum contacts with a state when it does not have a physical
presence in the state, it did not conduct business in the state, and the contract
underlying the business transaction was not signed in the state and did not
call for performance in the state.”).
       Conn protests that it is not subject to personal jurisdiction in the
Western District of Tennessee and, therefore, no court can adjudicate the
arbitration award. 1 We express no opinion as to whether the Western District
of Tennessee has personal jurisdiction over Conn. But even if the Western
District of Tennessee is not the proper forum, the lack of jurisdiction over Conn
in another forum does not mean that the Southern District of Texas has
personal jurisdiction over Williams.
       Conn’s argument that Shaffer v. Heitner, 433 U.S. 186 (1977), mandates
that the case be heard in Texas is also without merit. Shaffer extended the
minimum-contacts analysis to “all assertions of state-court jurisdiction.” Id. at
212. It does not, as Conn argues, stand for the principle that attempting to
enforce a judgment against a Texas citizen in another state necessarily confers



       1Conn’s motion to dismiss the Tennessee case for lack of personal jurisdiction is still
pending before the U.S. District Court for the Western District of Tennessee. See Motion to
Dismiss for Lack of Personal Jurisdiction, Williams v. Conn Appliances, Inc., No. 2:17-CV-
2052 (W.D. Tenn. Feb. 25, 2019), ECF No. 29.
                                              4
    Case: 19-20139   Document: 00515104008     Page: 5   Date Filed: 09/04/2019



                                No. 19-20139
personal jurisdiction over that litigant. Conn does not cite any convincing
authority on this point, and we are aware of none.
                                     III.
     For the foregoing reasons, we AFFIRM the judgment of the district court.




                                      5